United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-458
Issued: May 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2012 appellant, through her attorney, filed a timely appeal from a
July 11, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective November 30, 2011.
FACTUAL HISTORY
On March 18, 2011 appellant, then a 37-year-old secretary, filed a traumatic injury claim
alleging that she injured her left wrist, hand and arm on March 17, 2011 during the employing
establishment’s annual self-defense and firearms training. OWCP accepted the claim for a left
1

5 U.S.C. §§ 8101-8193.

wrist sprain and paid appropriate benefits.2 Appellant returned to full-time limited duty on
May 23, 2011.
In a June 15, 2011 report, Dr. Scott F. Garberman, a general surgeon, noted the history of
injury and appellant’s complaints of ulnar wrist pain with clicking. He stated that a magnetic
resonance imaging (MRI) scan at the end of March revealed a small triangular fibrocartilage
complex (TFCC) tear and cyst. On examination, Dr. Garberman found modest ulnar wrist pain,
but no specific clicking. Range of motion was mildly limited with no tenderness or subluxation
of the extensor carpi ulnaris. Grip strength was not tested. An impression of improving left
TFCC tear was provided. Dr. Garberman recommended continued conservative care and limited
duty until appellant returned to his office in approximately one month.
In reports dated June 24, July 18 and August 8, 2011, Dr. Garberman reported that the
left TFCC tear was improving. In the August 8, 2011 report, he found trace edema, but no
element of crepitus, clicking or locking with full range of motion of the wrist and true forearm
pronation and supination to the extreme. Grip strength was improved and there was no tendon
subluxation.
Dr. Garberman concluded that appellant had some residual deficit and
recommended an additional three weeks of therapy, after which he expected to release her from
care. He noted that she continued care through Laura E. Ross-Adams, D.O., an orthopedic
surgeon, for proximal arm difficulties.
In reports of July 11 and August 16, 2011, Dr. Ross-Adams, noted the history of injury
and diagnosed wrist sprain/strain, ulnar neuropathy, which she opined was causally related to the
employment injury based on appellant’s account of events. She opined that appellant could work
with restrictions.
On August 23, 2011 the employing establishment requested a second opinion
examination, noting that appellant had undergone a long period of physical therapy without
apparent improvement. It was noted that she had not been returned to her full duties and her
secretarial job had very limited physical demands.
In an August 29, 2011 report, Dr. Garberman reported normal physical findings with
regard to appellant’s wrist. He released her from his care, but stated that limited-duty restrictions
would continue.
In a September 23, 2011 report, Dr. Stanley Askin, a Board-certified orthopedic surgeon
and second opinion physician, noted the history of appellant’s February 23, 2011 injury as well
as her March 17, 2011 injury, and the accepted diagnosis of left wrist sprain. He indicated that
he reviewed her position description. Dr. Askin reported an essentially normal physical
evaluation of appellant’s left wrist and opined that there was no basis for disability from her
doing her secretarial job or the need for ongoing medical treatment. Regarding appellant’s
objective findings, he noted that she had a slight pop at the extensor carpi ulnaris, but such did
not appear to correspond with the area of her complaint. Dr. Askin noted that his disagreement
that appellant’s left wrist MRI scan demonstrated a TFCC tear, indicating that it was not
2

Under case File No. xxxxxx116, appellant filed a claim for injury to the left wrist on February 23, 2011. The
claim was administratively closed and she returned to full duty.

2

necessarily secondary to the reported occurrence, was not explanatory of her complaints and did
not appear to require any specific intervention. He stated that the sorts of imperfections that
were defined on her MRI scan report would be likely present if her nonsymptomatic right upper
extremity were similarly studied. Dr. Askin explained that a TFCC tear was a normal finding for
a person of appellant’s age and that such tears were present in approximately 50 percent of the
persons her age with no actual injury event or need for treatment. He explained that while a
triangular fibrocartilage complex could be clinically significant if its function as the prime
stabilizer of the distal radial ulnar joint was lost, but she did not present with lost stability of the
distal radial ulnar joint. Dr. Askin opined that appellant’s subjective complaints were out of
proportion with her objective findings. If in fact appellant had joint imperfection she should
have evidence of inflammatory reaction, or synovitis, but she did not. Dr. Askin also noted that
the cyst in her left wrist would not have been caused by a work injury and was not located in the
area where she reported discomfort. He concluded that appellant had no objective findings of
disability and that she did not require further medical care.
On October 13, 2011 OWCP issued a notice of proposed termination of compensation to
appellant. It found that the weight of the medical evidence, as represented by Dr. Askin’s second
opinion report, established that she no longer had any residuals as a result of the work injury.
Following the notice of proposed termination, OWCP received a statement from
appellant disagreeing with OWCP’s proposal to terminate her compensation benefits. Appellant
indicated that Dr. Garberman provided minimal evaluation of her wrist. She indicated that she
was uncomfortable with Dr. Askin as he did not appear to have a real medical office. Appellant
indicated that her new physician, Dr. David Fuller, Board-certified in hand surgery, whom she
saw for a second opinion, advised her that she needed more time to heal.
In September 30, 2011 CA-20 and OWCP-5c forms and in a November 7, 2011 note,
Dr. Ross-Adams opined that the March 17, 2011 work injury was the direct cause of appellant’s
wrist sprain. She further opined that appellant was able to work light duty with restrictions.
In a November 7, 2011 note, Dr. Fuller noted that appellant’s physical examination was
normal and he could not appreciate any popping on the dorsum of the left wrist. An impression
of left wrist pain with TFCC tear by MRI scan and tendinosis was provided. Dr. Fuller
recommended that appellant work through this in a nonsurgical fashion and that he would see her
on an as needed basis.
A November 3, 2011 x-ray of the left wrist was reported as being normal.
By decision dated November 30, 2011, OWCP terminated appellant’s benefits, effective
November 30, 2011, finding that Dr. Askin’s opinion represented the weight of the medical
evidence.
On December 19, 2011 appellant requested a review of the written record before an
OWCP representative. In a December 19, 2011 statement, she indicated that Dr. Askin and
Dr. Ross-Adams had indicated that she needed a functional capacity evaluation.
Dr. Ross-Adams continued to submit OWCP-5c forms and CA-20 forms indicating that
appellant could only work light duty. In a December 6, 2011 report, she noted the history of
3

injury and appellant’s medical course. Dr. Ross-Adams indicated that, upon examination of
appellant’s left wrist on November 7, 2011, she found a continued limited range of motion as
well as tenderness over the TFCC region. She stated that she recommended that appellant refrain
from any activities that could aggravate the wrist and also recommended a continued light-duty
status, as appellant had continued pain and swelling in her wrist.
In a January 3, 2012 report, Dr. Ross-Adams noted that appellant was still having a lot of
weakness and pain. Appellant indicated that she saw a hand surgeon, who recommended the
possibility of surgery. Physical examination revealed weakness and limited mobility of the left
wrist. Appellant was tender to palpation on the volar surface in the mid carpus, tender over the
TFCC of the left wrist and had limited mobility. Watson maneuver was negative. An
impression of TFCC tear of the left wrist extensor tendinitis and volar ganglion cyst was
provided. Dr. Ross-Adams stated that appellant’s prognosis was poor for her to return to any job
that required skilled use of her left hand and wrist, including use of a firearm. She recommended
that appellant undergo a therapeutic evaluation to determine what type of position she was
capable of doing with regards to her left wrist and hand.
By decision dated July 11, 2012, OWCP’s hearing representative affirmed the
termination of appellant’s compensation benefits.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his or her employment, OWCP may not terminate compensation without establishing that the
disability had ceased or that it was no longer related to the employment.3 The right to medical
benefits for an accepted condition is not limited to the period of entitlement to compensation for
disability. To terminate authorization for medical treatment, OWCP must establish that appellant
no longer has residuals of an employment-related condition, which require further medical
treatment.4
OWCP’s burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5 In addition to a proper
factual and medical background, a rationalized medical opinion is one of reasonable medical
certainty and supported by medical rationale explaining the opinion.6

3

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

4

Furman G. Peake, 41 ECAB 361 (1990).

5

J.M., 58 ECAB 478 (2007).

6

Furman G. Peake, 41 ECAB 361 (1990).

4

ANALYSIS
OWCP accepted that on March 17, 2011 appellant sustained a left wrist strain and paid
appropriate benefits. It terminated her benefits effective November 30, 2011 finding that she no
longer had any residuals or disability due to her work injury.
Appellant’s treating physician, Dr. Garberman, initially reported that appellant’s
March 2011 MRI scan revealed TFCC tear and a cyst. However, he did not provide a
rationalized opinion as to how these conditions were causally related to her accepted March 17,
2011 injury. By August 29, 2011, Dr. Garberman reported essentially normal physical findings
with regards to appellant’s wrist. He released her from his care, but stated that limited-duty
restrictions would continue, Dr. Garberman offered no explanation as to why appellant should
continue with limited-duty restrictions, given her examination findings.
Appellant was thereafter examined by Dr. Askin, a second opinion physician. In
terminating her compensation benefits, weight was accorded to his second opinion report, which
found that she had no further employment-related residuals or disability. The Board finds that
OWCP properly terminated appellant’s compensation benefits.
The weight of the medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.7 In his September 23, 2011 report, Dr. Askin noted
appellant’s history of two employment injuries to her left wrist, occurring on February 23 and
March 17, 2011, and reviewed her current complaints. He thereafter reported findings from a
thorough physical examination, concluding that she had an essentially normal left wrist, with no
swelling or edema and full range of motion. Dr. Askin related that appellant did have a light pop
at the extensor carpi ulnaris, but he also explained that this finding did not correspond to her
complaints. He opined that she had no current findings or symptoms that could be explained or
caused by the injury. Dr. Askin explained the MRI scan finding of a TFCC tear was a normal
finding for persons of appellant’s age and that such tears were present in 50 percent of persons
her age with no actual injury event or need for treatment. He also explained that her cyst in the
left wrist would not have been caused by the work injury and was not located in the area where
she reported discomfort. Dr. Askin concluded that appellant had no disability and did not require
further medical care.
The Board finds that Dr. Askin provided a comprehensive, well-rationalized opinion in
which he clearly advised that any residuals of appellant’s accepted condition had resolved and
that she could return to work without restrictions and no further medical treatment was
necessary. Dr. Askin further explained how the findings on MRI scan of TFCC tear and cyst
were not caused by appellant’s work injuries and were not disabling. His opinion therefore
constitutes the weight of the medical evidence. The Board notes, that contrary to appellant’s
assertion, Dr. Askin did not indicated that a functional capacity evaluation was necessary.
Following Dr. Askin’s evaluation, appellant submitted additional medical evidence in
support of her claim. In his November 7, 2011 report, Dr. Fuller provided an impression of left
7

C.B., Docket No. 08-1583 (issued December 9, 2008).

5

wrist pain with TFFC tear by MRI scan and tendinosis and recommended nonsurgical care.
However, he did not provide any rationale to explain whether and how the findings on MRI scan
would be disabling or caused by appellant’s work injuries. As such Dr. Fuller’s opinion is of
limited probative value.
Dr. Ross-Adams, in her July 11, 2011 report, noted a diagnosis of left wrist sprain and
ulnar neuropathy, which she stated were related to appellant’s employment injury, according to
appellant’s recitation of events. She did not explain her diagnois of ulnar neuropathy, based
upon objective medical findings. In her November 7, 2011 report, Dr. Ross-Adams opined that
the March 17, 2011 injury was the direct cause of appellant’s wrist sprain. However, she offered
no opinion or findings related to any ongoing disability or medical treatment with regards to the
accepted sprain. In her subsequent reports of December 6, 2011 and January 3, 2012,
Dr. Ross-Adams focused on the nonaccepted condition of TFCC tear and volar ganglion cyst.
She found continued limited range of motion and tenderness over the TFCC region and
recommended a continued light-duty status due to appellant’s continued pain and swelling in her
wrist. However, Dr. Ross-Adams failed to offer an opinion or provide any medical rationale
how the nonaccepted TFCC condition and volar ganglion cyst would be due to the accepted
work injury.8 Furthermore, her examination findings are contradicted by the findings of both
Dr. Askin and Dr. Fuller, who both reported a full range of motion of the wrist and described a
normal physical examination of the wrist.
The Board therefore concludes that Dr. Askin’s opinion that appellant had recovered
from the employment injury represents the weight of the medical evidence. The additional
medical evidence submitted is insufficient to create a conflict in opinion regarding whether she
had residuals or disability related to the accepted injury. OWCP therefore properly terminated
her compensation benefits effective November 30, 2011.
While counsel argues that the decision is contrary to fact and law, the medical evidence
fails to support any remaining residuals or disability due to the accepted condition. Appellant
may submit new evidence or argument with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits
effective November 30, 2011.

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (for conditions not accepted by OWCP, the claimant bears the
burden of proof to establish that the condition is causally related to the employment injury through the submission of
rationalized medical evidence); T.M., Docket No. 08-975 (issued February 6, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the July 11, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 2, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

